Case 9:19-cv-00228-RC-KFG Document 55 Filed 01/31/21 Page 1 of 2 PageID #: 233




                              **NOT FOR PRINTED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

BUNKEY JOHN BOWMAN                                 §

VS.                                                §             CIVIL ACTION NO. 9:19-CV-228

BRYAN COLLIER, ET AL.                              §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Bunkey John Bowman, a prisoner currently confined at the Eastham Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Bryan Collier and Donald E. Muniz.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying plaintiff’s motion for default judgment.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:19-cv-00228-RC-KFG Document 55 Filed 01/31/21 Page 2 of 2 PageID #: 234




                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (docket entry #41) is ACCEPTED. Plaintiff’s motion for default judgment

(docket entry #39) is DENIED.
             So ORDERED and SIGNED, Jan 31, 2021.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge




                                                 2
